Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
Claims 1, 3, 9, 12, 17 and 18 have been amended. Claim 19 has been canceled. Claim 21 is newly added. Claims 1-18 and 20-21 presented for examination and are allowed herewith.

Allowable Subject Matter
          When interpreting the current independent claims, in light of the Specification filed on 02/18/2019, the claimed invention is patentably distinct from the prior art of record. In particular, the
prior art of record individually or in combination does not disclose or fairly suggest a communication interface has a set of modules. A telephonic communication module is provided for cellular telephone communication with remote computing devices, and a text-based messaging module provides cellular text- based communication with the remote devices. The processor is programmed to generate a user interface for execution on the device. A summary of unresponsive recipients including a subset of recipient computing devices is displayed to a sender user on the user interface executed on the enterprise device. The user interface has a display with icons and thus, helps a communication system which enables bilateral communication, in real time, with mass groups of individuals without compromising the security of each individual's contact information. Therefore, the found prior art of record Mendes et al. (US. Pub. No. 2018/0191648 A1) and further Samson (US. Pub. No. 2005/0210116 A1) fail to the above disclosed inventive concept and also they fail to teach the limitations “automatically generating, by applying machine learning techniques to the content message and based upon an identity of the sender user, as represented by the enterprise communication device, a list of intended recipients of the content message, the list including a plurality of user identifiers identifying a respective plurality of intended recipients of the content message to be sent” and “transmitting,…, each intended recipient of the plurality of intended recipients included in the automatically generated list, the content message including the content and the response-request portion…” of independent claim 1. 
The same reasoning applies to independent claims 9 and 17 mutatis mutandis. Accordingly, dependent claims 2-8, 10-16, 18 and 20-21 are also allowed. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labelled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU SHITAYEWOLDETSADIK whose telephone number is (571)270-7142. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BERHANU SHITAYEWOLDETADIK/Examiner, Art Unit 2455

/DAVID R LAZARO/Primary Examiner, Art Unit 2455